DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 8/2/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 15 have been amended.
Claims 7, 14 and 20 have been cancelled.
Claim 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/2/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized 
Applicant discloses (Applicant’s Specification, [0002], [0027]) that need to assure accuracy in transcribed conversations between physicians and patients and/or other participates such as a patient’s family members, nurses, physician assistants, etc. So a need exists to organize these human interactions through automated clinical documentation using the steps of “obtaining encounter information, processing audio encounter information, displaying layers,” etc.  Applicant’s system/method/computer readable medium automates clinical documentation and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 15 is/are directed to the abstract idea of “automated clinical documentation,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0027]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 recite an abstract idea.
Claim(s) 1, 8 and 15 is/are directed to the abstract idea of “automated clinical documentation,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0027]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “obtaining encounter information, processing audio encounter information, displaying layers,” etc., that is “automated clinical documentation,” etc. The limitation of “obtaining encounter information, processing audio encounter information, displaying layers,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “obtaining encounter information, processing audio encounter information, displaying layers,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “obtaining encounter information, processing audio encounter information, displaying layers,” etc., that is “automated clinical documentation,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/ and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, user interfaces, displays, computers, networks, personal computers, smart phones, personal digital assistants, laptops, audio input devices, microphones, display devices, machine vision input devices, audio rendering devices, medical devices   (Applicant’s Specification [0007], [0029]-[0030], [0032], [0034]), etc.) to perform steps of “obtaining encounter information, processing audio encounter information, displaying layers,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, user interfaces, displays, computers, networks, personal computers, smart phones, personal digital assistants, laptops, audio input devices, microphones, display devices, machine vision input devices, audio rendering devices, medical devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, user interfaces, displays, computers, networks, personal computers, smart phones, personal digital assistants, laptops, audio input devices, microphones, display devices, machine vision input devices, audio rendering devices, medical devices, etc.). At paragraph(s) [0007], [0029]-[0030], [0032], [0034], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, user interfaces, displays, computers, networks, personal computers, smart phones, personal digital assistants, laptops, audio input devices, microphones, display devices, machine vision input devices, audio rendering devices, medical devices,” etc. to perform the functions of “obtaining encounter information, processing audio encounter information, displaying layers,” etc. The recited “processors, user interfaces, displays, computers, networks, personal computers, smart phones, personal digital assistants, laptops, audio input devices, microphones, display devices, machine vision input devices, audio rendering devices, medical devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2, 4-6, 8-9, 11-13, 16 and 18-19 and 21-22 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2, 4-6, 8-9, 11-13, 16 and 18-19 and 21-22 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2, 4-6, 8-9, 11-13, 16 and 18-19 and 21-22 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 15.
Claim(s) 8-9 and 11-13 are rejected under 35 U.S.C. 101 because the claims are drawn to a “computer program product residing on a computer readable medium…”  Independent claim(s) 8, as well as the specification, provide(s) little guidance as to what constitutes the claimed storage medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Response to Arguments
Applicant’s arguments filed 8/2/2022 with respect to claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/2/2022.
Applicant’s arguments filed on 8/2/2022 with respect to claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-22 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 5/2/2022 and incorporated herein.
Training a Machine Learning Model 
Applicant has amended Applicant’s claimed invention to recite “wherein the confidence level is determined by training a confidence model with a plurality of edits made to encounter information and the amount of time required to make the plurality of edits.”  As recited Applicant’s claims are merely instruction to apply an exception (See MPEP 2106.(f)). Applicant’s Specification does not provide support more than mere instructions to apply and exception. Applicant’s amendments do not move Applicant’s claimed invention into eligible subject matter. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626